DETAILED ACTION
Claims 4-7 and 14-21 are under current consideration.
Any objection(s) and/or rejection(s) not reiterated herein have been withdrawn; note that the rejection under 112, 1st para. has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 2014/0186361-previously cited).
The claims are directed to (in part): a liquid pharmaceutical composition consisting of: 
adalimumab; 
an acetate buffer system; 
a stabilizer, which is an amino acid other than arginine, lysine, aspartic acid, and histidine; 
a surfactant, which is polysorbate 80; and, 
water; 
wherein the composition: has a pH between 5.0 and 5.3; has an osmolality between 240 and 340 mOsm/kg; see instant claim 4. 
Manning describes aqueous pharmaceutical adalimumab compositions for long-term storage of adalimumab and methods of administration; see abstract. See para. 96 which discloses the following composition (with emphasis added): In a further embodiment of a single buffer adalimumab formulation, the invention provides a stable aqueous pharmaceutical composition comprising adalimumab at a concentration from about 20 and about 150 mg/ml, polysorbate 80 at a concentration from about 1 to 50 .mu.M, and either tartrate, maleate or acetate at a concentration from about 5 mM and about 50 mM, wherein said composition has a pH of about 5 to about 5.5, and wherein said composition is substantially free of any other buffers. 
Also see para. 101 for teaching that the composition may further comprise a stabilizer including an amino acid, such as glycine, and that it is preferred that the composition does not contain a phosphate buffer. 
In view of the osmolality, see para. 290-292 for the following teachings (with emphasis added).
[0290] A tonicity modifier is a molecule that contributes to the osmolality of a solution. The osmolality of a pharmaceutical composition is preferably adjusted to maximize the active ingredient's stability and/or to minimize discomfort to the patient upon administration. It is generally preferred that a pharmaceutical composition be isotonic with serum, i.e., having the same or similar osmolality, which is achieved by addition of a tonicity modifier. 
[0291] In a preferred embodiment, the osmolality of the provided formulations is from about 180 to about 420 mOsM. However, it is to be understood that the osmolality can be either higher or lower as specific conditions require. 
[0292] Examples of tonicity modifiers suitable for modifying osmolality include, but are not limited to amino acids (not including arginine) (e.g., cysteine, histidine and glycine), salts (e.g., sodium chloride or potassium chloride) and/or sugars/polyols (e.g., sucrose, sorbitol, maltose, and lactose). 
See para. 321 for teaching the use of deionized water to achieve the target volume of the formulation.
The inventor teaches that treatment methods for various diseases, including rheumatoid arthritis, psoriatic arthritis, ankylosing spondylitis, Crohn’s disease, etc.; see para. 301 and instant claims 15 and 16. See para. 317 which discloses a syringe having a single dose of liquid formulation ready for injection; see claim 14.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify different parameters, such as pH to a value between 5.1 and 5.3, concentrations, and osmolality to a value between 260 and 280 mOsm/kg, for the formulations. One would have been motivated to do so for the advantage of optimizing the formulation for long-term storage, stability and to minimize the discomfort to the patient upon administration.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art teachings; for example, adjusting pH, concentrations, and osmolality are commonly practiced in the art.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time of the invention.  
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. Applicant contends that the Office relies on the skilled person being motivated to assemble a stable formulation by picking and choosing from the various disparate teachings scattered throughout Manning to arrive at the claimed invention. Applicant argues that the skilled person would not be motivated to pick and choose the specific combination of components, parameters and relative amounts of the claimed formulation. Rather, the skilled person would focus on only those teachings of demonstrably stable formulations. Applicant contends that the skilled person would look at formulations demonstrated to be sufficiently stable by Manning, rather than simply any general teachings of the reference.
In response, para. 96 of the document teaches a stable aqueous pharmaceutical composition comprising adalimumab, polysorbate 80 and acetate wherein the pH is about 5 to about 5.5. The osmolality is described in para. 290 and para. 292 teaches that glycine is a suitable tonicity modifier. These teachings meet the structural limitations of the instant claims.
Applicant contends that Manning teaches away from using acetate and steers the skilled person to select histidine. Applicant points to various recitations of Manning for support. Applicant contends that Manning, para. 270 “explicitly disparages acetate in favor of histidine, stating that “acetate is a strong destabilizer…” whereas histidine was found to be a significant stabilizer.  Applicant further contends that Manning, para. 195 teaches that the pH stability was modest, with increase in pH occurring for many of the formulations, especially those buffered with acetate at low pH.
In response, Applicant fails to provide the complete picture. Acetate is used in formulations as a buffer, not a stabilizer, and Manning characterized the effects of acetate on the stability of adalimumab as well as the effects of other buffers. In contrast, glycine is a known stabilizer. See para. 184 and 285 for teaching that formulations containing Gly exhibited the greatest stability and Gly elicits a “very good stabilization of adalimumab”. Manning teaches the use of a glycine as a stabilizer in a formulation. In view of para. 195 teaching that pH stability was modest, with increase in pH occurring for many of the formulations, especially those buffered with acetate at low pH, note that such a low pH is a value at 3.5, wherein the claimed invention is directed to a pH between 5.1 and 5.3; see the Table E1. The argument is not clear.
Applicant points to other recitations of the Manning document, including para. 181, 184, 227 and 284. Para. 181 is irrelevant to an acetate buffer; see the corresponding Table B1 wherein acetate is not even among the buffers nor does para. 181 explicitly disparage acetate. As noted above, para. 184 provides that formulations containing Gly, among formulations comprising a histidine buffer and/or arginine, exhibited the greatest stability. Para. 227 is irrelevant to an acetate buffer and is not mentioned in the paragraph or in the corresponding figure; further, para. 227 does not explicitly disparage acetate. While para. 284 provides that a histidine buffer is the best single buffer of those tested, this is not an example of Manning explicitly disparaging acetate or a teaching away from using an acetate buffer.  
Applicant argues that Manning fails to select the molar ratio of acetate buffer to adalimumab as claimed.
In response, adjusting parameters, including changing the amounts of each component in a formulation, is commonly practiced in the art in order to optimize the formulation for use. The skilled person would be motivated to optimize the formulation in order to minimize discomfort in a subject at administration.
Applicant argues that the unpredictable nature of antibody formulation science leaves the skilled person without a reasonable expectation of success in creating the claimed pharmaceutical compositions. Applicant points to para. 227 for providing the following recitations: “none of these findings could have been predicted based on the literature or examination of the chemical structure of each buffer” and “none of this behavior could have been predictable based on what was known in the art”. 
In response, the finding taught by Manning was the result of adjusting parameters and using different buffers followed by the characterization thereof. It would be expected that different buffers would lead to some differential effects, given the buffers are different in structures. The argument that para. 227 of Manning, a single paragraph of Manning, shows unpredictability in the art is not persuasive. The Office maintains that modifying various parameters of a formulation is well understood by the skilled artisan.
Applicant contends that Wang teaches that one of the most challenging tasks in the development of protein pharmaceuticals is to deal with physical and chemical instabilities of proteins. Applicant contends that Wang discloses that the structural differences among proteins are so significant that generalization of universal stabilization strategies has not been successful and proteins have to be evaluated and stabilized on a trial-and-error basis. Applicant notes that Wang teaches that there is no single pathway to follow in formulating proteins due to their structural diversities and complexities and formulating a stable protein product requires extensive experimentation. Applicant points to Wang 2 for teaching that one formulation excipient stabilizing a specific antibody many not be suitable for another because of the differences in their sequences. Applicant notes that Wang 2 also provides that all formulation excipients and buffering agents should be evaluated individually for each antibody candidate through stability.
In response, Manning teaches formulations comprising adalimumab, the same antibody in the formulation of the instant claims. Further, Manning teaches that a formulation which comprises a buffer (including acetate), glycine, polysorbate and water in combination with adalimumab. Thus, there are no structural diversities in the antibody between the instant claims and that of Manning and the extensive experimentation has been completed by Manning. 
Applicant contends that the PTAB acknowledges that the art of creating liquid protein formulations is uncertain and unpredictable.
This argument is not clear for Manning provides liquid formulations of the same antibody of the instant claims wherein the formulation comprises a buffer (acetate), polysorbate 80, glycine and water. The Office maintains that altering the amounts of any of the components of a formulation is well understood and commonly practiced by one of ordinary skill in the art. 
The arguments are not persuasive and the rejection is maintained for reasons of record.
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648